—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered November 20, 1996, convicting him of kidnapping in the first degree (four counts), burglary in the first degree, robbery in the first degree (three counts), robbery in the second degree (three counts), and assault in the second degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he is not entitled to a new trial on the ground that the Supreme Court failed to sever his trial from that of his codefendants, Hong Ji and Guo Yan Zheng (see, People v Mahboubian, 74 NY2d 174, 183). The codefendants’ confessions were redacted so as to avoid undue prejudice to the defendant. References in the redacted statements to other persons involved in these crimes, which were committed by the defendant, the two codefendants, and two others, did not necessarily inculpate the defendant (see, e.g., People v Sutter, 162 AD2d 644).
The Supreme Court did not err in imposing consecutive sentences for the two kidnappings, which were distinct acts (see, People v Brathwaite, 63 NY2d 839; People v Diaz, 210 AD2d 248; People v Mondello, 191 AD2d 462, 464). Moreover, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Ritter, J. P., Joy, Goldstein and McGinity, JJ., concur.